Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants have amended each of the independent claims to include some provisos which have support in the originally filed disclosure and which overcome all of the previously relied upon prior art rejections.  Additionally, claims 11 and 13 have been amended so as to overcome the 112(b) rejections made in the previous Office action.  The prior art rejection to Kamatani et al. (US 2010/0219407) has been withdrawn.  Specifically, the compounds taught and suggested by Kamatani et al. all require variable Y1 to be equal to nitrogen.  The instant claims do not allow for such embodiments as it pertains to the compounds taught by Kamatani et al.  The prior art rejection to Kosuge et al. (WO 2014/104386) has been withdrawn.  Like Kamatani et al., the compounds taught by Kosuge et al. all require that the ligand comprise an azaphenanthrene moiety, where the nitrogen atom of the azaphenanthrene moiety is bonded to the metal.  Such compounds are excluded from Applicants instantly filed claims.1  The prior art rejection to Ikemizu et al. (JP-200957505) has also been withdrawn in light of Applicants amendments.  Specifically, the compounds taught by Ikemizu et al. have a benzimidazole moiety as part of one of the ligands.  The amended claims require that ring A is a 5- or 6-membered ring and that any variables RA are selected from the Markush group as amended.  The RA variables as claimed are all monovalent substituents the claims do not allow for embodiments where any two adjacent RA groups combine to form a ring.  Because of this, the benzimidazole moiety falls outside the scope of the instantly filed claims.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Kosuge et al. was cited on a third party IDS filed on 9/30/19.  A second third party IDS was filed on 9/2/21, but this IDS is a duplicate of the 9/30/19 IDS.